FILED
                           NOT FOR PUBLICATION
                                                                              JUL 13 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LOUREECE CLARK,                                  No.   14-16826

              Plaintiff-Appellee,                D.C. No.
                                                 2:12-cv-02159-JAM-KJN
 v.

THOMAS MCGUIRE, Sacramento                       MEMORANDUM*
County Sheriff’s Deputy, # 266,

              Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of California
                  Lawrence K. Karlton, District Judge, Presiding

                              Submitted July 7, 2017**
                              San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Defendant Sheriff’s Deputy Thomas McGuire appeals the district court’s

denial of his motion for summary judgment on qualified immunity in Loureece

Clark’s 42 U.S.C. § 1983 action alleging a Fourth Amendment excessive force

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claim. We have jurisdiction over an interlocutory appeal from the denial of

qualified immunity. Knox v. Sw. Airlines, 124 F.3d 1103, 1106–07 (9th Cir. 1997).

We review de novo, Kennedy v. City of Ridgefield, 439 F.3d 1055, 1059 (9th Cir.

2006), and we reverse.

      The district court properly determined that McGuire had probable cause to

believe that Clark had committed a crime involving the infliction of serious

physical harm, and that Clark posed a serious threat of harm. See Forrett v.

Richardson, 112 F.3d 416, 420 (9th Cir. 1997) (“Whenever there is probable cause

to believe that the suspect has committed a crime involving the infliction or

threatened infliction of serious physical harm, deadly force may be used if

necessary to prevent escape, if some warning has been given, where feasible.”),

superseded by rule on other grounds as stated in Chroma Lighting v. GTE Prods.

Corp., 127 F.3d 1136 (9th Cir. 1997) (order).

      The district court also determined the Fourth Amendment prohibited

McGuire from using deadly force because allowing the K-9 officers and their dogs

to apprehend Clark was a reasonable, non-deadly alternative. But the “Fourth

Amendment does not require law enforcement officers to exhaust every alternative

before using justifiable deadly force.” Forrett, 112 F.3d at 420. Rather, the

defendant’s “decision to use deadly force ‘must be judged from the perspective of


                                          2
a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.’”

Id. (quoting Graham v. Connor, 490 U.S. 386, 396 (1989)); see also White v.

Pauly, 137 S. Ct. 548, 551 (2017) (emphasizing that “for a right to be clearly

established, ‘existing precedent must have placed the statutory or constitutional

question beyond debate’”) (quoting Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)).

      Because McGuire did not violate clearly established law, we reverse the

denial of qualified immunity and remand with instructions to grant summary

judgment to McGuire.

      REVERSED and REMANDED.




                                          3